1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   VICTOR QUINTANA,                            Case No. 1:17-cv-01418-LJO-EPG (PC)
12                Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
13                                               TO STRIKE DEFENDANT’S AFFIRMATIVE
           v.
                                                 DEFENSES
14   DR. SCHARFFENBERG,
                                                 (ECF NOS. 18 & 20)
15               Defendant.
16

17

18          I.      BACKGROUND
19          Victor Quintana (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   in this civil rights action pursuant to 42 U.S.C. § 1983. The case now proceeds “against
21   defendant Dr. Scharffenberg on Plaintiff’s claim for deliberate indifference to serious medical
22   needs in violation of the Eighth Amendment.” (ECF No. 11, p. 7).
23          Defendant filed an answer to the complaint on April 19, 2018, listing eight affirmative
24   defenses. (ECF No. 16). On May 3, 2018, Plaintiff filed a motion to strike Defendant’s
25   affirmative defenses. (ECF No. 18). On May 8, 2018, Defendant filed an amended answer that
26   listed only two affirmative defenses. (ECF No. 19). On May 21, 2018, Plaintiff filed a motion
27   to strike the affirmative defenses in the amended answer. (ECF No. 20). On May 22, 2018,
28   Defendant filed an opposition to Plaintiff’s second motion to strike. (ECF No. 21).

                                                     1
1            Plaintiff’s motions to strike are now before the Court. For the reasons described below,
2    the Court will deny both motions.
3            II.     LEGAL STANDARDS
4            “Rule 12(f) of the Federal Rules of Civil Procedure states that a district court ‘may
5    strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
6    scandalous matter.’” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010).
7    “‘[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and money that
8    must arise from litigating spurious issues by dispensing with those issues prior to trial ….’”
9    Everett H. v. Dry Creek Joint Elementary Sch. Dist., 5 F. Supp. 3d 1167, 1177 (E.D. Cal. 2014)
10   (alterations in original) (quoting Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th
11   Cir. 1983)).
12           Defendants are required to “affirmatively state any avoidance or affirmative defense.”
13   Fed. R. Civ. P. 8(c)(1). The Ninth Circuit has indicated that “the ‘fair notice’ required by the
14   pleading standards only requires describing the defense in ‘general terms.’” Kohler v. Flava
15   Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir. 2015) (citing 5 Charles Alan Wright & Arthur
16   R. Miller, Federal Practice and Procedure § 1274 (3d ed. 1998)). “Since Kohler, every judge in
17   this district that has evaluated the split in light of the Kohler decision has found that the fair
18   notice standard should apply.” Sherwin-Williams Co. v. Courtesy Oldsmobile- Cadillac, Inc.,
19   2016 WL 615335, at *3 (E.D. Cal. Feb. 16, 2016) (collecting cases).
20           The fair notice standard “is less demanding than the Twombly/Iqbal standard, but still
21   requires a party to plead some factual basis for its allegations.” Sherwin-Williams Co., 2016
22   WL 615335, at *2. “‘The key to determining the sufficiency of pleading an affirmative defense
23   is whether it gives plaintiff fair notice of the defense.’” Simmons v. Navajo Cty., Ariz., 609
24   F.3d 1011, 1023 (9th Cir. 2010) (quoting Wyshak v. City National Bank, 607 F.2d 824, 827
25   (9th Cir. 1979)). “Although fair notice is a low bar that does not require great detail, it does
26   require a defendant to provide some factual basis for its affirmative defenses. Simply referring
27   to a doctrine or statute is insufficient to afford fair notice.” Gomez v. J. Jacobo Farm Labor
28   Contractor, Inc., 188 F. Supp. 3d 986, 992 (E.D. Cal. 2016) (citations and internal quotation

                                                       2
1    marks omitted).
2           III.    ANALYSIS OF PLAINTIFF’S FIRST MOTION TO STRIKE
3           Plaintiff’s first motion to strike will be denied as moot because Defendant filed an
4    amended answer.
5           IV.     ANALYSIS OF PLAINTIFF’S SECOND MOTION TO STRIKE
6           Defendant’s first affirmative defense in his amended answer states: “Defendant
7    Scharffenberg is entitled to immunity or qualified immunity because no reasonable medical
8    provider in his position would believe that failing to prescribe narcotics to a patient for
9    degenerative changes consistent with the patient’s age was unlawful, where the patient was
10   medically evaluated, was already on Oxcarbazepine, and the provider’s medical opinion was
11   that narcotics were not an appropriate treatment for the patient’s pain. Additionally, the law
12   was not clearly established that a medical provider could be held liable for failing to proscribe
13   narcotics to a patient for degenerative changes consistent with the patient’s age, where the
14   patient was medically evaluated, the patient was already on Oxcarbazepine, and the provider’s
15   medical opinion was that narcotics were not an appropriate treatment for the patient’s pain.”
16   (ECF No. 19, p. 2).
17          Defendant’s second affirmative defense in his amended answer states: “The Eleventh
18   Amendment bars § 1983 damages claims against state officials in their official capacity.
19   Plaintiff’s Complaint does not specify whether he is seeking damages against Defendant
20   Scharffenberg in his individual or official capacity as a CDCR medical doctor at SATF.
21   Therefore, to the extent that Plaintiff is seeking damages against Defendant Scharffenberg in
22   his official capacity, Plaintiff’s claim is barred by the Eleventh Amendment.” (ECF No 19,
23   pgs. 2-3).
24          Plaintiff argues that Defendant’s affirmative defenses are boilerplate, and are irrelevant
25   to the claim asserted. (ECF No. 20, p. 2). Plaintiff further argues that Defendant has failed to
26   allege sufficient facts to establish that the affirmative defenses are plausible, and that Defendant
27   only alleged conclusory statements. (Id.). Plaintiff also argues that the Court should apply the
28   pleading standard in Iqbal and Twombly to determine whether Defendant has provided fair

                                                      3
1    notice of his affirmative defenses. (Id. at 3). Finally, as to Defendant’s first affirmative
2    defense, Plaintiff argues that he never requested narcotics and that Defendant has the burden to
3    prove that he is entitled to qualified immunity.
4           Defendant opposes Plaintiff’s motion because “Plaintiff’s argument addresses the
5    merits of his claims, and is, therefore, inappropriate on a motion to strike.” (ECF No. 21, p. 1).
6    Additionally, Defendant’s first affirmative defense “provides Plaintiff fair notice of
7    Defendant’s immunity/qualified immunity defense.” (Id.).
8           As described above, this district has routinely applied the fair notice standard, which is
9    less demanding than the Twombly/Iqbal standard. Accordingly, the Court will not apply the
10   Twombly/Iqbal standard when deciding whether to strike Defendant’s affirmative defenses.
11   Moreover, Defendant’s affirmative defenses are relevant, are not couched in conclusory terms,
12   and provide fair notice to Plaintiff of the affirmative defenses Defendant is asserting.
13          As to Defendant’s first affirmative defense, Defendant has provided fair notice of the
14   defense to Plaintiff. Plaintiff himself appears to acknowledge that qualified immunity is an
15   affirmative defense. Moreover, while Defendant may have misstated Plaintiff’s position,
16   Defendant has provided the factual basis for the defense (that Defendant is entitled to qualified
17   immunity because he evaluated Plaintiff, determined that narcotics were not an appropriate
18   treatment, and kept Plaintiff on the treatment he was already receiving). Additionally, as
19   Defendant points out, Plaintiff appears to be arguing the merits of the defense, which is not a
20   basis to strike the defense.
21          Defendant has also provided Plaintiff with fair notice of his second affirmative defense.
22   Defendant provided the factual basis of the defense by alleging that, to the extent Plaintiff is
23   seeking damages against Defendant in his official capacity as a California Department of
24   Corrections and Rehabilitation medical doctor, the claim is barred by the Eleventh Amendment
25   (which bars § 1983 damages claims against state officials in their official capacity).
26          Because Defendant’s amended answer provided Plaintiff with fair notice of Defendant’s
27   affirmative defenses, Plaintiff’s second motion to strike will also be denied.
28   ///

                                                        4
1         V.       ORDER
2         Therefore, based on the foregoing, the Court HEREBY orders that:
3               1. Plaintiff’s first motion to strike (ECF No. 18) is DENIED as moot; and
4               2. Plaintiff’s second motion to strike (ECF No. 20) is DENIED.
5
     IT IS SO ORDERED.
6

7
       Dated:     November 28, 2018                         /s/
8                                                      UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   5
